El Juez Asociado Señor Martín
emitió la opinión del Tribunal.
*381Los estudiantes del recinto de Mayagüez de la Universi-dad de Puerto Rico, Jorge Oscar Landing, Rubén Arcelay y Francisco Pérez, aquí interventores, radicaron en el Tribunal Superior, Sala de Caguas, un escrito titulado “Solicitud de Entredicho”, en el que alegan que los demandados, aquí peti-cionarios, José E. Arrarás y Rafael Pietri Oms, quienes res-pectivamente ocupan los cargos de Rector del recinto de Mayagüez, el primero, y de Presidente de la Junta de Disci-plina de dicho recinto, el segundo, les han formulado cargos y se proponen tomar sanciones contra ellos por haber organiza-do una actividad consistente en un mitin y piquete no autori-zado, en violación del inciso 7 del Art. X del Reglamento General de Estudiantes de la Universidad de Puerto Rico.
Junto a la solicitud de entredicho se acompañó fotocopia del escrito de formulación de cargos contra el estudiante Jorge Landing donde se expresa que Landing “organizó una activi-dad consistente de un acto en apoyo al estudiante Robert Yoder Hernández, el cual se llevó a cabo de 10:30 a 11:30 de la mañana del mencionado día [13 de noviembre de 1969], en la entrada y en el vestíbulo del Anfiteatro de Estudios Ge-nerales.” Expresa además que durante el acto dos estudiantes se dirigieron a un grupo, impidiendo el libre tránsito al Edi-ficio de Estudios Generales del recinto universitario, sin haber solicitado ni obtenido permiso para el mismo, habiéndose limi-tado Landing a informar, catorce minutos antes de la celebra-ción del acto, que había organizado la actividad en cuestión, todo ello en violación al inciso 7 del Art. X del Reglamento General de Estudiantes.
Los interventores básicamente atacan la validez de la ci-tada disposición reglamentaria por constituir la misma una violación de sus derechos constitucionales de libre expresión, de reunión y de estudio. Su solicitud de entredicho está predi-cada en los graves e irreparables daños que se le causarían de aplicárseles sanciones que acarrearán la interrupción de sus estudios en la mencionada institución. .
*382Conjuntamente con la llamada solicitud de entredicho los interventores radicaron una solicitud de entredicho provisional para impedir una audiencia señalada por la Junta de Dis-ciplina que habría de celebrarse los días 3 y 4 de febrero de 1970, y para mantener el status quo hasta que se resolvieren las cuestiones constitucionales planteadas.
El tribunal de instancia declaró con lugar la solicitud provisional de entredicho, sin notificación previa a la parte adversa, en la misma fecha en que fue radicada, o sea, el 30 de enero de 1970, y sin que surja del récord que el tribunal tuviera ante sí ningún otro documento, alegación, escrito o constancia que no fueran los que hemos mencionado. En su consecuencia ordenó a los demandados que se abstuvieran de continuar los procedimientos administrativos contra los interventores anunciados para los días 3 y 4 de febrero de 1970, ordenando además que se mantuviera el status quo hasta que se resolvieran las alegaciones de los interventores contenidas en las referidas solicitudes de entredicho y de entredicho provisional. El tribunal señaló la audiencia para la discusión de la solicitud de entredicho para el día 13 de febrero de 1970, o sea, cuatro días después de la expiración del término de diez (10) días de duración de la orden requerido por la Regla 57.2.1
*383Contra la orden de entredicho, los demandados acudieron ante nos en el presente recurso, y en auxilio de nuestra juris-dicción solicitaron y les concedimos una orden que dejó sin efecto la del tribunal de instancia y paralizó los procedimien-tos en dicho tribunal hasta que dispusiéramos otra cosa. Pos-teriormente expedimos el auto para revisar los procedimien-tos del tribunal de instancia.
Los demandados señalan ocho errores cometidos por el tribunal sentenciador. Bastará considerar el primero de ellos que va a la médula del remedio solicitado por los interventores, y el cual es suficiente para resolver los planteamientos ante nos:
“La orden emitida por el tribunal tiene el efecto de paralizar o impedir una actuación autorizada por ley de una corporación pública sin que se haya determinado que dicha actuación sea inconstitucional o inválida.”
Examinemos las disposiciones de ley relativas al recurso de injunction contra actuaciones de funcionarios públicos, o de agencias o corporaciones públicas.
El Art. 678 del Código de Enjuiciamiento Civil, edición de 1933, según enmendado por el Art. 3 de la Ley Núm. 1 de 25 de febrero de 1946, 32 L.P.R.A. see. 3524, en lo pertinente, dispone:
“No podrá otorgarse un injunction ni una orden de entredicho:
3. Para impedir la aplicación u observancia de cualquier ley de la Asamblea Legislativa de Puerto Rico, o el cumplimiento de cualquier actuación autorizada por ley de la Asamblea Legis-lativa de Puerto Rico, de un funcionario público, de una corpora-ción pública, o de una agencia pública, o de cualquier empleado o funcionario de dicha corporación o agencia, a menos que se hubiera determinado por sentencia final, firme, inapelable e irre-visable, que dicha ley o actuación autorizada por ley es incons-titucional o inválida.
Cualquier injunction preliminar, permanente, o con carácter de entredicho, incluso cualquier orden para hacer efectiva la jurisdicción de un tribunal o para asegurar la efectividad de una sentencia, que se haya expedido en las circunstancias expuestas *384en este inciso 3 y que esté en vigor a la fecha de vigencia de esta Ley o que en lo sucesivo se expidiere, será nulo e inefectivo.”
La Exposición de Motivos de la Ley Núm. 1 de 1946, an-teriormente citada, 32 L.P.R.A. see. 3524, Historial, reconoce la presunción de constitucionalidad de las actuaciones autori-zadas por ley de los administradores públicos. Ésta reza así:
“Artículo 1. — Exposición de Motivos. — Cualquier ley aprobada por la Asamblea Legislativa de Puerto Rico debe considerarse constitucional a menos que y hasta tanto se le declare nula por sentencia final, firme, inapelable e irrevisable. La expedición de órdenes de entredicho y de injunctions por las cortes inferiores, en relación con la observancia de estatutos públicos y demás actuaciones de la administración pública, desorganiza el proceso ordenado de gobierno y crea incertidumbre y confusión en la observancia de la ley por motivo de la diversidad de opiniones entre los distintos jueces en cuanto a la validez o constitucionali-dad de diversos estatutos y actos públicos.”
En Las Monjas Racing Corp. v. Com. Hípica, 67 D.P.R. 45 (1947), al interpretar lo dispuesto en el Art. 678 antes citado dijimos que la primera determinación a hacerse era si la ac-tuación de la agencia pública era una autorizada por ley, y no si la actuación era válida o constitucional. Y ello es así por-que precisamente la validez o constitucionalidad de la actua-ción es lo que debe decretarse con antelación a la expedición del entredicho o injunoion, por sentencia final, firme, inapela-ble e irrevisable. En otras palabras, lo determinante es si la actuación está comprendida dentro de la autoridad conferida por ley al funcionario, bien sea gubernamental o de una cor-poración o agencia pública. Véanse además, Mari v. Vicéns, 67 D.P.R. 473 (1947); Jiménez v. Jiménez, 71 D.P.R. 502 (1950). Cf. Harper v. Jones, 195 F.2d 705 (1952), cert. den. 344 U.S. 821 (1952).
Veamos cuál es la autoridad conferida por ley a la Uni-versidad de Puerto Rico y a los funcionarios demandados en relación con las actuaciones a las que se refiere este recurso y la naturaleza pública de dicha institución ante la ley.
*385La Universidad de Puerto Rico es una entidad pública corporativa por virtud de la Ley de la Universidad, 18 L.P.R.A. sees. 601-621, y el recinto de Mayagüez es una uni-dad institucional de aquélla. 18 L.P.R.A. sec. 603(a) (2). Sus facultades corporativas están contenidas en la See. 602 (f) que específicamente dispone:
“La Universidad de Puerto Rico tendrá todas las atribuciones, prerrogativas, responsabilidades y funciones propias de una enti-dad corporativa encargada de la educación superior, las cuales ejercerá a través del Consejo. Tendrá autoridad para demandar y ser demandada ....”
El Consejo de Educación Superior a su vez está expresa-mente facultado para aprobar el Reglamento General de Es-tudiantes, luego de éste ser elaborado por los varios organis-mos universitarios en la forma y manera, provistas por ley. Véase, 18 L.P.R.A. sees. 605, 609, ante.
El citado Reglamento General fue aprobado por el Con-sejo el 30 de marzo de 1968. Éste crea una Junta de Disci-plina en cada recinto para entender en los casos que el propio reglamento provee, cuyas juntas están constituidas por miem-bros de la administración, facultad y estudiantado en la forma allí dispuesta. Dispone además los tipos de conducta que están sujetos a sanciones disciplinarias por constituir infracciones a las normas esenciales al orden y la convivencia universi-taria. Art. 10, Reglamento. Y provee las sanciones que pue-den tomarse en relación con las varias violaciones al mismo. Art. 11, Reglamento. También establece el procedimiento para disciplinar a los infractores de sus disposiciones, cuales son la notificación oportuna de cargos, término para alegaciones, derecho a audiencia, derecho a ser acompañado por asesor o consejero, derecho a presentar evidencia y contrainterrogar testigos. Arts. 12, 13, Reglamento.
Los interventores no alegan que el reglamento universi-tario no haya sido aprobado de acuerdo a la Ley de la Univer-sidad, sino que dicho reglamento es inconstitucional. Tampoco *386alegan que la actuación de los funcionarios aludidos, no se ajusta al reglamento. Se limitan a cuestionar la validez cons-titucional de la See. 7 al prohibir la celebración dentro de la Universidad de actos no autorizados por los funcionarios uni-versitarios correspondientes.
Examinadas las disposiciones de la Ley de la Universidad y del Reglamento General de Estudiantes, citadas precedentemente, es evidente que la formulación de cargos y los trámites subsiguientes de celebración de vista, etc. son actuaciones autorizadas. Los funcionarios envueltos actuaron de acuerdo con las disposiciones reglamentarias. Siendo su actuación conforme a la ley, la misma está comprendida dentro de las exclusiones del remedio de injunction provistas en el Art. 678 del Código de Enjuiciamiento Civil. Cualquier injunction preliminar, permanente o con carácter de entredicho, que fuere expedido en tales circunstancias es nulo e inefectivo. 32 L.P.R.A. see. 3524.
 El procedimiento de injunction no es el adecuado para la determinación de la constitucionalidad o validez de la actuación de un funcionario de una instrumentalidad, agen-cia o corporación pública si su actuación tiene base en la ley. Para ello es necesario un juicio ordinario. La Ley de Senten-cias Declaratorias provee un remedio adecuado que puede utilizarse para la determinación de la validez o constitucio-nalidad de las disposiciones del Reglamento General de Estudiantes contenidas en la formulación de cargos. 32 L.P.R.A. sees. 2991 et seq.
No habiéndose demostrado que las actuaciones de los funcionarios universitarios aludidos no están autorizadas por ley o que las disposiciones del Reglamento General de Estudiantes hayan sido declaradas inválidas o inconstitucionales por determinación judicial en sentencia final, firme, inapelable e irrevisable, resolvemos que no procede el recurso de injunction para impedir el cumplimiento de la actuación de los demandados en su carácter respectivo de funcionarios de la *387Universidad de Puerto Rico, estando dichas actuaciones pro-tegidas por la prohibición contenida en la S.ec. 3524 del Título 32 de las Leyes de Puerto Rico Anotadas.
En virtud de lo expuesto se amdará la orden 'provisional de entredicho recurrida y se declarará sin lugar la solicitud de entredicho de los interventores en este recurso.
El Juez Presidente, Señor Negrón Fernández, y el Juez Asociado, Señor Rigau, no intervinieron.

(1) La orden fue dictada sin término fijo a pesar de lo dispuesto en la Eegla 57.2 de las de Procedimiento Civil de 1958 que fija un término de diez (10) días de vigencia a las órdenes de entredicho provisional expedidas sin notificación previa a la parte adversa, a menos que sea prorrogada dicha orden dentro del expresado término por causa justa probada que deberá constar en el récord, o con el consentimiento de la parte adversa. 32 L.P.R.A. Ap. II, E. 57.2. Véanse, 7 Moore, Federal Practice, 2d ed., pár. 65.07, Benítez v. Anciani (1st Cir. 1942) 127 F.2d 121, cert. den. 317 U.S. 699 (1943) (si no se expresa término, la orden vence en diez (10) días). Aún más, la orden dictada habiéndose expedido por tiempo indeterminado, o sea hasta la resolución del injunction permanente, equivale a un injunction preliminar el cual no puede ser expedido sin notificación previa a la parte adversa. 32 L.P.E.A. Ap. II, R. 57.1. Véase, 7 Moore, Federal Practice, ante, pár. 65.05 (comparación entre orden de entredicho provisional e injunction preliminar).